Citation Nr: 1021993	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a kidney disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his brother


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003-issued rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which, inter alia, denied service 
connection for the issues currently on appeal.

This matter was previously before the Board in May 2006 and 
October 2008, at which times it was remanded for further 
evidentiary development.  The case has returned to the Board 
and is again ready for appellate action.

In July 2005, the Veteran, his wife, and his brother 
testified at a videoconference hearing before a Veterans Law 
Judge who is no longer employed at the Board.  In August 
2008, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of a 
respiratory disorder.

2.  There is medical evidence of a current diagnosis of a 
kidney disorder.

3.  There is no probative evidence of a diagnosis of a kidney 
disorder during service or within one year from service.

4.  There is probative evidence against a link between the 
Veteran's current kidney disorder and his military service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A kidney disorder was not incurred or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in July 2007 and May 
2009.  These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Additionally, in the July 2007 and May 2009 VCAA letters, the 
RO informed the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, he has received all required notice in this case, such 
that there is no error in content. 

However, the Board acknowledges the RO did not provide notice 
pursuant to the VCAA and pursuant to Dingess, supra, until 
after the rating decision on appeal; thus, there is a timing 
error as to the VCAA and Dingess notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, additional VCAA notice was provided in 
July 2007 and May 2009, after issuance of the initial 
unfavorable AOJ decision in March 2003.  However, both 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) and the Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after providing VCAA notice and notice pursuant 
to Dingess, supra, in July 2007 and May 2009, the RO 
readjudicated the claim in an SSOC dated in January 2010.  
Thus, the timing defect in the notice has been rectified.  In 
any event, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claims.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and medical records 
from the Social Security Administration (SSA).  Further, the 
Veteran has submitted numerous statements in support of his 
claim.  He also was afforded opportunities to testify before 
Veterans Law Judges at videoconference hearings in July 2005 
and August 2008.  Moreover, he was provided a VA examination 
in connection with his claim.  Therefore, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its May 2006 and October 2008 remands.  
Specifically, the May 2006 Board remand directed the RO to, 
inter alia, obtain SSA records concerning the Veteran and VA 
treatment records since October 2003.  The October 2008 Board 
remand directed the RO to provide a VA examination to 
determine the nature and etiology of the Veteran's 
respiratory and kidney disorders.  The Board finds that the 
RO has complied with all remand instructions and that the VA 
examination report dated in June 2009 substantially complies 
with the October 2008 remand directives.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Respiratory Disorder

In this case, the Veteran asserts that he has a respiratory 
disorder that was incurred during service when he inhaled gas 
and gas fumes.  See notice of disagreement dated in May 2003, 
August 2008 videoconference hearing transcript, and VA 
examination report dated in June 2009.  

As mentioned above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, although VA outpatient treatment records show a 
few complaints of shortness of breath and coughing, there is 
no medical evidence whatsoever of a diagnosis of a 
respiratory disorder.  See, e.g., VA treatment records dated 
in October 2002 and July 2003.  Significantly, a recent VA 
examination in June 2009 also found the Veteran's lungs to be 
clear, with no rales, rhonchi, or wheezes.  Pulmonary 
function testing showed normal forced vital capacity, with 
normal forced expiratory volume in one second (FEV1) and 
forced vital capacity (FVC).  No bronchodilator effect was 
observed.  Lung volume indicated normal total lung capacity 
(TLC).  Diffusion capacity of the lung for carbon monoxide 
(DLCO) was normal.  The VA examiner indicated that subjective 
complaints of dyspnea were without current objective 
findings.  See VA examination report dated in June 2009.  
While the Veteran is competent to state that he suffered from 
a respiratory disorder, there must be competent medical 
evidence where the determinative issue involves medical 
causation or a medical diagnosis.  See Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Thus, absent evidence 
of a current disability, service connection cannot be granted 
for a respiratory disorder.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.     

The Board notes that, while the Veteran testified that he had 
sought treatment for breathing problems in 1973, 
approximately one year after his discharge from service, no 
evidence in the claims file supports this assertion.  Post-
service, the evidence of record, as a whole, does not show 
continuity of symptomatology of a respiratory disorder since 
service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the Veteran's 
assertions regarding continuous breathing problems since his 
discharge from service.  He is indeed competent to report 
such symptomagotology from the time of his military service.  
Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

However, once evidence is determined to be competent, the 
Board must determine whether the evidence also is credible.  
The former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
the Veteran's lay contentions are outweighed by the post-
service evidence of record that, as a whole, indicates he did 
not complain of respiratory symptoms until the early 2000s.  
The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Thus, in this case, the Board affords 
the Veteran's lay statements less probative weight in light 
of the lack of corroborating medical evidence upon discharge 
from service and for so many years thereafter.  Simply put, 
his lay contentions regarding his symptomatology are 
outweighed by the available medical evidence.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).   

The Board emphasizes that, while the Veteran is competent to 
report symptoms of a respiratory disorder, he is not 
competent to render an opinion as to the medical etiology of 
any symptomatology he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Kidney Disorder

The Board now turns to analysis of the evidence concerning 
the Veteran's kidney disorder, which he also asserts was 
incurred in service due to inhalation of fumes and other 
chemicals.  See August 2008 videoconference hearing 
transcript.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a June 2009 VA examiner diagnosed the 
Veteran with status post right renal calculi with stent 
placement and removal.  See VA examination report dated in 
June 2009.  Thus, there is sufficient evidence of a current 
kidney disorder.  

However, service and post-service records do not substantiate 
the Veteran's claim of service connection for a kidney 
disorder.  First, there is no medical evidence in the 
Veteran's STRs of complaints, treatment, or diagnosis of, a 
kidney disorder or any symptomatology thereof during his 
years of active service.  The Veteran also has testified that 
he did not seek treatment for any symptomatology regarding 
the kidney during service.  See August 2008 videoconference 
hearing transcript.  

Thus, the Board must find that the STRs, as a whole, provide 
negative evidence against this claim, as they show neither 
complaints nor evidence of a kidney disorder.

Post-service, there is no medical evidence of a kidney 
disorder until July 2002, when the Veteran was found to have 
a kidney stone.  See private radiology report from Tenet 
dated in July 2002.  While the Veteran testified during the 
August 2008 videoconference hearing that he has experienced 
symptomatology of the kidneys since service, no evidence in 
the claims file supports this assertion.  In this regard, as 
discussed above, once evidence is determined to be competent, 
the Board must determine whether the evidence also is 
credible.  Rucker, 10 Vet. App. at 74.  While the Board 
acknowledges that the Veteran is competent to report such 
symptomagotology from the time of his military service, his 
lay statements are outweighed by the post-service evidence of 
record that, as a whole, indicates he did not complain of 
symptomatology of a kidney disorder until the early 2000s.  
Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  
Post-service, the evidence of record, as a whole, does not 
show continuity of symptomatology of a kidney disorder since 
service.  38 C.F.R. § 3.303(b).  Thus, in this case, 
the Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr, 
21 Vet. App. at 310.

Furthermore, as mentioned previously, the Federal Circuit 
Court has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service-connection 
claim.  Maxson, 230 F.3d at 1333.  

It follows, therefore, that the Board finds no evidence of 
non-chronic kidney disorder in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  As already mentioned, 
there is no medical evidence of a kidney disorder until July 
2002, more than 30 years after separation from active 
service.  

As to a nexus between the Veteran's current kidney disorder 
and his active military service, the findings of the 
aforementioned June 2009 VA examiner provide strong evidence 
against the claim.  Initially, the June 2009 VA examiner 
noted that the Veteran had a history of gonorrhea during 
service, but that was treated adequately, with no history of 
sequelae.  He also noted the Veteran's history of lithotripsy 
in 2001 and a right renal stent placement.  Renal function 
study completed in March 2009 revealed normal renal function 
with a creatinine of 1, with the normal range being from 0.6 
to 1.3.  The assessment was status post renal calculi with 
stent placement and removal.  The VA examiner indicated that 
the Veteran's history of gonococcal infection was adequately 
treated with no evidence of recurrence.  Furthermore, there 
is no evidence of any nexus between any current renal calculi 
and his gonococcal infection during service, as gonococcal 
infections do not cause renal calculi.  The VA examiner 
additionally indicated that it is less likely than not that 
any renal calculi began within one year of separation from 
active service as renal calculi did not occur until the 
2000s.  See VA examination report dated in June 2009.  Since 
there is no medical report with a contrary opinion, the Board 
gives great probative weight to this medical report. 

Further, no medical evidence supports the Veteran's assertion 
that his kidney disorder began in service.  See Boyer, 
210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no 
post-service medical records obtained by VA or submitted by 
the Veteran link his kidney disorder to service; these 
medical reports simply do not in any way associate his kidney 
disorder with his military service.  Thus, as a whole, post-
service medical records provide no evidence to support the 
Veteran's claim for service connection for a kidney disorder 
as they reveal a kidney disorder that began several years 
after service with no connection to service.

The Board emphasizes that, while the Veteran is competent to 
report symptoms of a kidney disorder, he is not competent to 
render an opinion as to the medical etiology of any such 
disorder he experiences, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a respiratory disorder is denied.

Service connection for a kidney disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


